Campbell, J.,
delivered the opinion of the Court.
Sec. 2216 of the Code confers jurisdiction on justices of the peace “ of all cases of offences against the laws of this State occurring in their several districts, where the punishment prescribed does not extend beyond a fine and imprisonment in the county jail;” and this embraces offences under § 1112.
The fact that this section provides that violators of it “ shall be liable to indictment, and on conviction shall be fined,” etc., does not exclude the cases under it from the list contemplated by § 2216. Johnson v. State, 59 Miss., 543.
The indictment should have been quashed.
Reversed, indictment quashed and appellant discharged.